FILED
                            NOT FOR PUBLICATION                               JAN 24 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50298

               Plaintiff - Appellee,              D.C. No. 3:10-cr-00197-JLS

  v.
                                                  MEMORANDUM *
ROBERTO GAMBOA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Roberto Gamboa appeals from the 21-month sentence imposed following his

guilty-plea conviction for transportation of illegal aliens in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gamboa contends that the district court committed error by failing to

evaluate the complete factual basis of his request for a minor role adjustment. This

contention is belied by the record.

      Gamboa also contends that the district court erred by failing to grant a

minor-role adjustment. The district court did not err by denying the adjustment

because Gamboa did not meet his burden of demonstrating by a preponderance of

the evidence that he was substantially less culpable than his co-participants. See

United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006).

      AFFIRMED.




                                          2                                      10-50298